AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                                                                                                            FILED

                                                UNITED STATES DISTRICT COURT                                                 SEP 24 2019
                                                                                                                              SUSAN Y SOONG
                                            NORTHERN DISTRICT OF CALIFORNIA                                                CLERK, U.S. DISTRICT COURT
                                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                   OAKLAND



          United States of America                                             Case No. 19-mi-7I507-MAG-l (KAW)
                      V.

                                                                               Charging District: Eastern District of
          Nykeythia Hudson,                                                    Missouri

                               Defendants.                                     Charging District's Case No.;
                                                                               4:19CR00629             RWS/JMB




            ORDER REQUIRING A DEEENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL



                   After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:


         Place:                                                          Courtroom No.: tbd
         Thomas F. Eagleton US Courthouse                                Date and Time: September 30,2019 at 8:30 a.m.
         111 South 10^'' Street                                          at the Federal Pretrial Services Office on the 6'^
         St. Louis, MO 63102
                                                                         Floor


                   If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.


                   The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry ofthis court, plus earned interest, to the clerk ofthe court where the charges are pending.


       Dated: 9/24/19



                                                                         'Kandis AAWestmore
                                                                           United States District Judge




        Transfer No-Cusiody CR AO 467_ CSA
       rev. 3-19
